Citation Nr: 0416944	
Decision Date: 06/28/04    Archive Date: 07/13/04	

DOCKET NO.  01-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel
INTRODUCTION

The veteran had active service from October 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

A hearing was conducted before the undersigned acting 
veterans law judge on September 9, 2003.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

A review of the record reflects that the veteran has not yet 
received notification regarding the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).  The record further reflects that the veteran 
has not been afforded examinations that specifically address 
the issue currently on appeal.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with any applicable legal 
precedent.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his current 
service-connected disabilities.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran experiences loss, or 
loss of use, of both lower extremities, 
due to service-connected disabilities, 
such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair, or whether it is as least as 
likely as not that the veteran 
experiences loss or loss of use of one 
lower extremity together with residuals 
of organic disease or injury, due to 
service-connected disabilities, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair, or whether it is 
as least as likely as not that the 
veteran experiences loss or loss of use 
of one lower extremity together with the 
loss or loss of use of one upper 
extremity, due to service-connected 
disabilities, which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
Preclude locomotion means the necessity 
for regular and constant use of a 
wheelchair, braces, crutches or canes as 
a normal mode of locomotion although 
occasional locomotion by other methods 
may be possible.  The examiner is also 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran has loss of use of both 
hands due to service-connected 
disability.

3.  The veteran should be afforded an eye 
examination to determine his current 
visual acuity.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that the 
veteran has 5/200 visual acuity or less 
or whether it is as least as likely as 
not that he has blindness in both eyes, 
having only light perception.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any determination remains unfavorable to 
the veteran, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




                       
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


